USCA4 Appeal: 21-7669      Doc: 20         Filed: 08/24/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7669


        NIJEL RAMSEY LEE, a/k/a Nijel Ramsey Lee Bey,

                             Plaintiff - Appellant,

                      v.

        RICKY D. CRIBB; BRYAN DOUGLAS BROWNING; TAHARRA NICOLE
        LEACH; MICHAEL E. PAIT; TIMOTHY W. STRICKLAND; CHRISTOPHER D.
        SANDERSON,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-ct-03308-D)


        Submitted: April 19, 2022                                         Decided: August 24, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Reversed and remanded by unpublished per curiam opinion. Judge Rushing dissents.


        Nijel Ramsey Lee, Appellant Pro Se. Bettina Jimille Roberts, NORTH CAROLINA
        DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
                                       ________________

        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7669        Doc: 20         Filed: 08/24/2022   Pg: 2 of 2




        PER CURIAM:

               Nijel Ramsey Lee appeals the district court’s order dismissing without prejudice his

        42 U.S.C. § 1983 complaint. We have reviewed the record and conclude that the district

        court erred in dismissing the action for failure to exhaust administrative remedies.

        Accordingly, we reverse the district court’s order and remand for consideration on the

        merits, expressing no view on the ultimate disposition of Lee’s claims. We deny Lee’s

        motions for appointment of counsel without prejudice to allow a new motion to appoint

        counsel in the district court. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                 REVERSED AND REMANDED *




               *
                   Judge Rushing dissents.

                                                      2